Exhibit AMENDMENT NO. 2 AND REAFFIRMATION AGREEMENT AMENDMENT NO. 2 AND REAFFIRMATION AGREEMENT, dated as of October 28, 2009 (this “Amendment”), to Credit Agreement (as amended, modified or supplemented prior to the date hereof, the “Credit Agreement”), dated as of March 7, 2008, between Anthracite Capital, Inc., as Borrower (the “Borrower”), and BlackRock Holdco 2, Inc., as Lender (the “Lender”).All capitalized terms used but not defined herein shall have the same meanings herein as in the Credit Agreement.The parties hereto hereby agree as follows: PREAMBLE This Amendmentmemorializes the Agreement between the Borrower and Lender on May 15, 2009 relating to the matters set forth in this Amendment. ARTICLE I:AMENDMENTS Section 1.1.Interest. Section 2.3(a) is hereby amended and restated in its entirety as set forth below. “(a)Loans.The Loans shall bear interest on the unpaid principal amount thereof from the borrowing date thereof until payment in full thereof.Interest shall be payable in arrears on (i)in the case of Loans based on LIBOR, the last day of each Interest Period, (ii)in the case of Loans based on the Prime Rate, on the last Business Day of each calendar quarter commencing on June 30, 2008, (iii)the date of each prepayment (on the principal amount prepaid), and (iv)the Final Maturity Date; provided, however, that, prior to the Final Maturity Date, any interest shall be payable only to the extent (x) such payments are made solely from cash flow of the Borrower’s investment in Carbon and (y) no default or event of default under any Senior Secured Facility (as defined in the Omnibus Amendment to Credit Agreement and Custodial and
